Case 2:20-cv-07419-PA-AGR Document 46 Filed 02/11/21 Page 1 of 5 Page ID #:371


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                    CENTRAL DISTRICT OF CALIFORNIA

10

11   ALEXANDER SHEN,                                          No. CV 20-7419 PA (AGRx)

12                    Plaintiff,
                                                              PROTECTIVE ORDER CONCERNING
              v.                                              CONFIDENTIAL INFORMATION
13
     TRICOLOR CALIFORNIA AUTO
14   GROUP, LLC,
15                    Defendant.

16

17
             The Court enters the following protective order:
18
             1.       In connection with discovery proceedings in this action, the parties may
19
     designate any document, thing, material, testimony or other information derived therefrom, as
20
     “Confidential” under the terms of this Protective Order (hereinafter “Order”). Confidential
21
     information is trade secrets, proprietary information, and other highly confidential
22
     commercial information, or material required to be kept confidential by state or federal law.
23
             2.       By designating a document, thing, material, testimony or other information
24
     derived therefrom as “Confidential” under the terms of this Order, the party making the
25
     designation is certifying to the Court that there is a good faith basis in law and in fact for the
26
     designation within the meaning of Federal Rule of Civil Procedure 26(g).
27
             3.       Confidential documents shall be so designated by stamping copies of the
28
     document produced to a party with the legend “CONFIDENTIAL.” Stamping the legend
Case 2:20-cv-07419-PA-AGR Document 46 Filed 02/11/21 Page 2 of 5 Page ID #:372


 1   “CONFIDENTIAL” on the cover of any multipage documents shall designate all pages of the

 2   document as confidential, unless otherwise indicated by the producing party.

 3           4.       Testimony taken at a deposition may be designated as confidential by making a

 4   statement to that effect on the record at the deposition. Arrangements shall be made with the

 5   court reporter taking and transcribing such deposition to separately bind such portions of the
 6   transcript containing information designated as confidential, and to label such portions

 7   appropriately.

 8           5.       Material designated as confidential under this Order, the information contained

 9   therein, and any summaries, copies, abstracts, or other documents derived in whole or in part

10   from material designated as confidential (hereinafter “Confidential Material”) shall be used

11   only for the purpose of the prosecution, defense, or settlement of this action, and for no other

12   purpose.

13           6.       Confidential Material produced pursuant to this Order may be disclosed or

14   made available only to the Court, to counsel for a party (including the paralegal, clerical, and

15   secretarial staff employed by such counsel), and to the “qualified persons” designated below:

16                    (a)     a party, or an officer, director, or employee of a party deemed necessary

17                            by counsel to aid in the prosecution, defense, or settlement of this

18                            action;

19                    (b)     experts or consultants (together with their clerical staff) retained by such

20                            counsel to assist in the prosecution, defense, or settlement of this

21                            action;

22                    (c)     court reporter(s) employed in this action;

23                    (d)     a witness at any deposition or other proceeding in this action; and

24                    (e)     any other person as to whom the parties in writing agree.

25   Prior to receiving any Confidential Material, each “qualified person” shall be provided with a

26   copy of this Order and shall execute a nondisclosure agreement in the form of Attachment A,

27   a copy of which shall be provided forthwith to counsel for each other party and for the parties.

28
                                                           -2-
Case 2:20-cv-07419-PA-AGR Document 46 Filed 02/11/21 Page 3 of 5 Page ID #:373


 1           7.       Only qualified persons may attend depositions at which Confidential Material is

 2   used or discussed.

 3           8.       The parties may further designate certain discovery material or testimony of a

 4   highly confidential and/or proprietary nature as “CONFIDENTIAL - ATTORNEY’S EYES

 5   ONLY” (hereinafter “Attorney’s Eyes Only Material”), in the manner described in paragraphs
 6   2 and 3 above. Attorney’s Eyes Only Material, and the information contained therein, shall be

 7   disclosed only to the Court, to counsel for the parties (including the paralegal, clerical and

 8   secretarial staff employed by such counsel), and to the “qualified persons” listed in

 9   subparagraphs 6(b) through (e) above, but shall not be disclosed to a party, or to an officer,

10   director or employee of a party, unless otherwise agreed or ordered. If disclosure of

11   Attorney’s Eyes Only Material is made pursuant to this paragraph, all other provisions in this

12   order with respect to confidentiality shall also apply.

13           9.       Nothing herein shall impose any restrictions on the use or disclosure by a party

14   of material obtained by such party independent of discovery in this action, whether or not such

15   material is also obtained through discovery in this action, or from disclosing its own

16   Confidential Material as it deems appropriate.

17           10.      If Confidential Material, including any portion of a deposition transcript

18   designated as Confidential or Attorney's Eyes Only, is included in any papers to be filed with

19   the Court, such papers shall be accompanied by an application to (a) file the confidential

20   portions thereof under seal (if such portions are segregable), or (b) file the papers in their

21   entirety under seal (if the confidential portions are not segregable). The application shall be

22   directed to the judge to whom the papers are directed. Pending the ruling on the application,

23   the papers or portions thereof subject to the sealing application shall be lodged under seal.

24           11.      This Order shall be without prejudice to the right of the parties (i) to bring

25   before the Court at any time the question of whether any particular document or information

26   is confidential or whether its use should be restricted or (ii) to present a motion to the Court

27   under Fed. R. Civ. P. 26(c) for a separate protective order as to any particular document or

28   information, including restrictions differing from those as specified herein. This Order shall
                                                               -3-
Case 2:20-cv-07419-PA-AGR Document 46 Filed 02/11/21 Page 4 of 5 Page ID #:374


 1   not be deemed to prejudice the parties in any way in any future application for modification of

 2   this Order.

 3           12.      This Order is entered solely for the purpose of facilitating the exchange of

 4   documents and information between the parties to this action without involving the Court

 5   unnecessarily in the process. Nothing in this Order nor the production of any information or
 6   document under the terms of this Order nor any proceedings pursuant to this Order shall be

 7   deemed to have the effect of an admission or waiver by either party or of altering the

 8   confidentiality or nonconfidentiality of any such document or information or altering any

 9   existing obligation of any party or the absence thereof.

10           13.      This Order shall survive the final termination of this action, to the extent that the

11   information contained in Confidential Material is not or does not become known to the public,

12   and the Court shall retain jurisdiction to resolve any dispute concerning the use of information

13   disclosed hereunder. Upon termination of this case, counsel for the parties shall assemble

14   and return to each other all documents, material and deposition transcripts designated as

15   confidential and all copies of same, or shall certify the destruction thereof.

16           IT IS SO ORDERED.

17

18    DATED: February 11, 2021
19
                                                                _________________________________
20                                                              __
                                                                             Percy Anderson
21                                                                  UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

                                                             -4-
Case 2:20-cv-07419-PA-AGR Document 46 Filed 02/11/21 Page 5 of 5 Page ID #:375


 1                                                   Attachment A

 2                                           Nondisclosure Agreement

 3

 4           I,                         , do solemnly swear that I am fully familiar with the terms of

 5   the Protective Order Concerning Confidential Information entered in Alexander Shen v.
 6   Tricolor California Auto Group, LLC, United States District Court for the Central District of

 7   California, Civil Action No. CV 20-7419 PA (AGRx), and hereby agree to comply with and be

 8   bound by the terms and conditions of said Order unless and until modified by further Order of

 9   the Court. I hereby consent to the jurisdiction of the Court for purposes of enforcing this

10   nondisclosure agreement.

11

12    DATED:                                                 _________________________________
                                                             __
13                                                                    [Name of Signator Typed]

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          -5-
